DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 
The prior art discloses most of the limitations of the claims, but fails to show: 
Regarding claims 1-11 and 21, the prior art (e.g. US Patent Application Publication No. 2009/0039533 to Lin et al.) does not disclose at least surfaces of the plurality of metal heat transfer elements are spaced by a distance from the rear face of the IC chip, along with the other limitations of the claim.  
Regarding claims 12-17, the prior art (e.g. Lin et al.) does not disclose at least a plurality of holes which extend through the metal heat transfer layer from the mounting face to a rear face of the metal heat transfer layer, along with the other limitations of the claim.  
Regarding claims 22-29, the prior art (e.g. Lin et al.) does not disclose at least the metal heat transfer layer and the front electrical connection blocks are at a same metal level of the support substrate, along with the other limitations of the claim.  
Regarding claims 30-36, the prior art (e.g. Lin et al.) does not disclose at least top surfaces of the front electrical connection blocks and the metal heat transfer layer are coplanar with the mounting face of the support substrate, along with the other limitations of the claim.  

Regarding claims 37-43, the prior art (e.g. Lin et al.) does not disclose at least the support substrate includes a metal heat transfer layer at said mounting face, said metal heat transfer layer including a plurality of holes, wherein the plurality of holes extend completely through the metal heat transfer layer, along with the other limitations of the claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from an examiner should be directed to Primary Examiner Allan Wilson by calling 571-272-1738.  Examiner Wilson can normally be reached 8:00 AM to 2:00 PM Eastern Time Monday, Thursday and Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, go to https://www.uspto.gov and search “pair.” Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALLAN R WILSON/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             
Phone: 571-272-1738
Email: allan.wilson@uspto.gov (see MPEP 502.03 II.)
Fax: 571-273-1738